                                          Volume 7

                                          Pages 1072 - 1077

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Orrick, Judge

NorthBay Healthcare Group -    )
Hospital Division, dba NorthBay)
Medical Center and VacaValley )
Hospital,                      )
                               )    NO.   C 17-2929 WHO
           Plaintiff,          )
                               )
  VS.                          )    Day:     Tuesday
                               )    Date:    February 12, 2019
Blue Shield of California Life )
& Health Insurance Company;    )
California Physicians' Service,)
dba Blue Shield of California; )
and Does 1-50, inclusive,      )
                               )    San Francisco, California
           Defendants.         )
                               )

                     JURY TRIAL - VOLUME 7
APPEARANCES:
For Plaintiff:           King & Spalding, LLP
                         633 West 5th Street, Suite 1700
                         Los Angeles, CA 90071
                   BY:   DARON L TOOCH, ESQ.
                         DAVID J. TASSA, ESQ.

For Defendants:          Manatt, Phelps & Phillips, LLP
                         11355 West Olympic Boulevard
                         Los Angeles, CA 90064
                   BY:   GREGORY N. PIMSTONE, ESQ.
                         JEFFREY J. MAURER, ESQ.

                         Manatt, Phelps & Phillips, LLP
                         One Embarcadero Center, 30th Floor
                         San Francisco, CA    94111
                   BY:   AMY B. BRIGGS, ESQ.

Reported By:          Vicki Eastvold, RMR, CRR
                      Katherine Sullivan, CSR, RMR, CRR
                                                                       1073
                                   VERDICT

1    Tuesday - February 12, 2019                        10:10 a.m.

2                          P R O C E E D I N G S

3                               ---000---

4             THE COURT:   So we have a verdict.   Are we ready for

5    the jury?

6             MR. PIMSTONE:   Yes.

7             MR. TOOCH:   (Nod affirmatively.)

8          (The jury entering the courtroom.)

9                                  VERDICT

10            THE COURT:   All right.   Please be seated, everybody.

11   Good morning, ladies and gentlemen.     I understand you've

12   arrived at a verdict, is that correct?

13            THE FOREPERSON:   We have.

14            THE COURT:   Ms. Davis, if you could collect the

15   verdict form.

16         (Pause.)

17            THE COURT:   So I think I'm going to ask you to add to

18   the form whether the number that is here relates to -- and I

19   don't want anybody to say anything -- but relates to billed

20   charges or the Medicare rate.   So let me just give the form

21   back here.

22            THE FOREPERSON:   Judge, you want us to go back --

23            THE COURT:   Do you understand what I'm asking you to

24   do?

25            THE FOREPERSON:   I believe we understand.   And we're
                                                                           1074
                                   VERDICT

1    in agreement.

2            THE COURT:    I am confident that that's true.      But why

3    don't you all just go back into the jury room.

4            THE FOREPERSON:      Yes.

5            THE COURT:    If you just add that.    Make sure that

6    everybody's in agreement that that's -- that everybody has a

7    common understanding --

8            THE FOREPERSON:      Okay.

9            THE COURT:    -- of that.    That would be great.

10           THE FOREPERSON:      See you in a moment.

11           THE COURT:    Yes.   Thank you.

12       (The jury exiting the courtroom.)

13           THE COURT:    This won't take long.

14                      (Recess taken at 10:15 a.m.)

15                   (Proceedings resumed at 10:17 a.m.)

16           THE COURT:    All right.     Please be seated.

17       Then, Ms. Davis, if you'll --

18       (Pause.)

19           THE COURT:    Ms. Davis, if you'd please read the

20   verdict into the record.

21           THE CLERK:    In the United States District Court for

22   the Northern District of California in the matter of NorthBay

23   Healthcare Group Hospitality Division versus Blue Shield of

24   California Life and Health Insurance, case number 17-2929.

25       The verdict is:    The reasonable value of the services at
                                                                          1075
                                   VERDICT

1    issue in this case is 67 percent of total billed charges.     And

2    the verdict is dated today and signed by the presiding juror.

3              THE COURT:   All right.   Ladies and gentlemen of the

4    jury, is this your verdict?

5              THE FOREPERSON:   It is, Your Honor.

6              THE COURT:   The verdict will be received and accepted.

7    Do the parties wish to have the jury polled?

8              MR. TOOCH:   No, Your Honor.

9              MR. PIMSTONE:   No, Your Honor.

10             THE COURT:   All right.   So then the Court will record

11   the verdict.

12          Ladies and gentlemen, before I discharge you as jurors I

13   want to thank you again for your service in this case.     There's

14   no more sacred public trust than to be chosen as a juror to try

15   a case, to sit in judgment on the acts and motives of one's

16   fellow man or woman.

17          The law, which is my duty to declare, is relatively easily

18   found.   It's in statutes and cases.     But the facts of the case

19   of which you've been the exclusive judge are not written down

20   anywhere, they're usually much in dispute, and they're found

21   only after you've determined the truth from the evidence before

22   you.

23          A trial by jury is of the utmost importance in our system

24   of government.   It's embedded in Article III of the

25   Constitution and in the Sixth and Seventh Amendments.     It's a
                                                                          1076
                                  VERDICT

1    right that every citizen of the United States has, and it

2    stands as the keystone of our system of justice.    It's the

3    connecting link between the courts and the people.

4        You've demonstrated the willingness of the citizens within

5    the Northern Judicial District of California to make personal

6    sacrifices to ensure that the parties who appear in these

7    courts have a full and fair hearing of their disputes by their

8    peers.   And you've shown the rather amazing ability of

9    conscientious jurors to understand and respond to sometimes

10   complicated legal concepts and factual situations.    I suspect

11   that this success results from the diversity of backgrounds and

12   experiences that you brought to the jury room and from your

13   ability to listen to the viewpoints of your fellow jurors.

14       Counsel, and possibly members of the press, may wish to

15   ask you questions concerning what went on in the jury room

16   during deliberations.   You don't need to discuss your jury

17   service with the lawyers, the press, or even me.    And it may

18   well be that you decide to keep your own counsel on that.      But

19   you're under no obligation to answer questions.    If you do

20   answer questions, please respect the privacy of the views of

21   your fellow jurors and use good sense and good judgment in

22   responding.

23       I do know from my days as a trial lawyer that I was always

24   eager to hear the perspective of jurors on how I presented my

25   case.    It was really helpful to my practice.   But whether you
                                                                           1077
                                     VERDICT

1    decide to speak with the lawyers or not is up to you.

2        I'm now going to discharge you from your jury service.

3    And I'll ask you to wait in the jury room for a moment so that

4    I can thank you personally.     But at this point the trial is

5    adjourned.

6        (Jurors exiting the courtroom).

7            THE COURT:    All right.     Trial's adjourned.   Good luck

8    to you all.

9            MR. TOOCH:    Thank you.

10                               -    -   -    -

11

12

13                        CERTIFICATE OF REPORTER

14           We certify that the foregoing is a correct transcript

15   from the record of proceedings in the above-entitled matter.

16

17   DATE:   Tuesday, February 12, 2019

18

19

20                 _______________________________________
                           Vicki Eastvold, RMR, CRR
21                         Official Court Reporter

22

23

24

25
